In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration thereof,
IT IS ORDERED by the court, effective July 26, 1994, that an alternative writ be, and the same is hereby, granted, and the following schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file evidence on or before August 9, 1994; relator shall file his brief on or before August 16,1994; respondent shall file his brief on or before August 23,1994; and relator shall file his reply brief on or before August 26, 1994.
Douglas, J., would also grant oral argument.
Moyer, C.J., and Wright, J., dissent.